            Case 5:21-cv-00065-LCB Document 1 Filed 01/15/21 Page 1 of 5                                FILED
                                                                                               2021 Jan-15 PM 02:48
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA


 Lacy Woods,

                          Plaintiff,               Case No.

 v.

 Reward Zone USA, LLC,                             Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Lacy Woods (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Reward Zone USA, LLC (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47

U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Alabama and because the occurrences from which Plaintiff’s

cause of action arises took place and caused Plaintiff to suffer injury in the State of Alabama.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                                     1
            Case 5:21-cv-00065-LCB Document 1 Filed 01/15/21 Page 2 of 5




                                              PARTIES

       5.        Plaintiff is a natural person residing in Somerville, Alabama, 35670.

       6.        Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.        Defendant is a corporation with its headquarters located at 128 Court Street, 3rd

Floor, White Plains, NY 10601 and can be served via its registered agent at The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

       8.        Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.        Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

       10.       Defendant sent several unsolicited text messages to Plaintiff on her personal

cellular telephone ending in 5269.

       11.       Plaintiff has only used the number ending in 5269 as a personal cellular telephone.

       12.       Plaintiff did not consent to these text messages.

       13.       Plaintiff has been on the do not call registry since September 10, 2013.

       14.       When contacting Plaintiff on her cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

       15.       Defendant’s text messages were not made for “emergency purposes”.

       16.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

       17.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

                                                       2
           Case 5:21-cv-00065-LCB Document 1 Filed 01/15/21 Page 3 of 5




        18.     The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.     Defendant initiated multiple text messages to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        24.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

        25.     The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

        26.     Defendant’s text messages were not made for “emergency purposes.”

        27.     Defendant’s text messages to Plaintiff’s cellular telephone without any prior

express consent.

        28.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since September 10, 2013.

        29.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.




                                                     3
           Case 5:21-cv-00065-LCB Document 1 Filed 01/15/21 Page 4 of 5




        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since September 10, 2013.

        35.      Defendant texted Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                                       4
        Case 5:21-cv-00065-LCB Document 1 Filed 01/15/21 Page 5 of 5




     Wherefore, Plaintiff, Lacy Woods, respectfully prays for judgment as follows:

            a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A));

            b.      Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

            c.      Additional statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

            e.      Additional treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c);

            g.      Any other relief this Honorable Court deems appropriate.


                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Lacy Woods, demands a jury trial in this case.




                                               Respectfully submitted,

Dated: 01/15/2021                              By: s/ Amy L. Bennecoff Ginsburg
                                               Amy L. Bennecoff Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Facsimile: 877-788-2864
                                               Email: teamkimmel@creditlaw.com




                                                 5
